Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re. claims 1 and 16-18: the limitations of “wherein the cooling elements are non-uniformly spaced” in combination with the remaining limitations in the claim cannot be found in the prior art. Mori et al. (US 2011/0094722 A1) teaches that the cooling elements (16) are uniformly spaced. Dias et al. (US 2008/0073061 A1) discloses that the cooling fins (316) are non-uniformly spaced because the widths of channels (314) are not uniform. However, one of ordinary skill would have had no motivation to change the spacing of Mori et al. such that the cooling elements were non-uniformly spaced. Dias also does not give a reason for the varying widths of the channels (314).

Re. claim 14: the limitations of “wherein the cooling elements are arranged more densely in a center region of the cavity than in a fringe region of the cavity” cannot be found in the prior art. While Mori et al. discloses that there are no cooling elements in a fringe region of the cavity, the density of the cooling elements remains the same throughout the device. One of ordinary skill in the art would not have been motivated to change the density of the elements from center to fringe regions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 26, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835